Harvey, J.
(concurring specially): I concur in the order of reversal, but not upon the grounds stated in the syllabus. Briefly stated, my reasons are as follows: The workman was a minor. His father was bound to support him, and was entitled to his services or his wages. Also, the father was bound to support his wife and his other minor children. He employed the son, at $10 per week, with the definite understanding the son would give about half of it to his mother for her use and the needs of the family, the other half obviously to be used by the son for his personal needs. In short, the father, by this payment to his son of $10 per week, was fulfilling in part his financial duty to support his son, his wife, and the *230other members of his family. Perhaps he could have performed his full financial duty to support his son, his wife and other members of his family if he had paid the son $25 per week and required him to pay $20 of it to his mother for the support of herself and the family. All that was done here was for the father to pass through the hands of the son $10 per week, to be used for purposes the father was bound to provide if he had paid the son no wages, or much larger wages. The result is, there is no basis in the evidence to compute the amount of any award of compensation. As I view the record, this is about all there is in this lawsuit.